El Juez Peesidente Su. Quiñones
emitió la opinión del tribunal.
En 9 de mayo de 1906 Doña Alicia Lothrop, por conducto de sn abogado L. Tordán Dávila, promovió en la Corte de Distrito del Distrito Judicial de Ponce un juicio ejecutivo su-mario por el procedimiento especial de la Ley Hipotecaria, contra Don Marcelino Torres Zayas y Don Felipe Casaldúc y Groicoechea en cobro de un crédito hipotecario por valor de $9,000 de que le eran deudores respectivamente el primero, ó sea Don Marcelino Torres por la suma de.$4,000.y el segundo, ó sea Don Felipe Casaldúc por los $5,000 restantes, con .más los intereses convenidos y las costas.
Presentada la demanda con la escritura y los demás docu-mentos requeridos por el artículo 169 del Beglamento de la Ley Hipotecaria, dispuso la corte de distrito, por providencia de 31 del mismo mes de mayo, se requiriera á los demandados para que en el término de treinta días verificaran el pago de la cantidad reclamada con los intereses estipulados, aperci-bidos de procederse á la subasta de los bienes hipotecados, sino lo verificaran.
Contra esta resolución de la corte de distrito interpuso apelación el demandado Don Felipe Casaldúc y Goicoechea, y sustanciado en forma el recurso con las copias prevenidas y el alegato del apelante, se señaló día para la vista, la que se celebró sin la asistencia de las partes.
La resolución de 31 de mayo del año próximo pasado, por la que se ordenó requerir á los demandados para que en el término de 30 días verificaran el pago, apercibidos de sacarse á pública subasta los bienes hipotecados, sino lo verificaran entendemos que no era apelable como lo ha declarado ya esta Corte Suprema en resolución de 4 de diciembre de 1905 en el caso, del Banco Territorial y Agrícola de Puerto Rico contra Cintrón Hermanos en liquidación, sobre cumplimiento de sen-*144tencia, toda vez que con arreglo al artículo 175 del Reglamento de la Ley Hipotecaria, los procedimientos sumarios estable-cidos por el mismo para la ejecución de los créditos de aquella naturaleza no podrán suspenderse por medio de incidentes, ni de ningún otro modo, á instancia del deudor, del tercer poseedor, ni de ningún otro que se presente como interesado, salvo en los casos de excepción que taxativamente se determi-nan en el propio artículo, en ninguno de los cuales está com-prendido el que nos ocupa y que todas las demás reclamaciones que puedan formular, así el deudor, como los terceros posee-dores, y los demás interesados, inclusas las que versaren sobre nulidad del título'ó de las actuaciones, ó sobre vencimiento, certeza, extinción ó cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecutivo y cuyo procedimiento, según también lo lia declarado ya esta misma corte en el caso de Emilia Jiménez y Felicia Garriga y Brenes contra Julio Brenes y Aponte, sobre cobro de pesos, lia que-dado' subsistente después de la publicación de la Ley de la Asamblea Legislativa de esta Isla de 9 de marzo de 1905, sobre “las sentencias y la manera de satisfacerlas,” en su primera parte, ó sea basta el momento en que por la falta de pago del deudor dentro de los 30 días que ■ para verificarlo le concede el artículo 170 del Reglamento, ordene la corte se saquen á pública subasta los bienes hipotecados, pues de aquí en adelante la ejecución de esta providencia debe ajustarse á los trámites que señala la citada ley para la ejecución de las sentencias.
Por cuyo- fundamento esta Corte es de parecer que debe desestimarse la apelación interpuesta por Don Felipe Ca-saldúc y Groicochea contra la resolución de la Corte de Dis-trito del Distrito Judicial de Poqce de 31 de mayo de 1906 con las costas al apelante.

Desestimada.

Jueces concurrentes: Sres. Hernández, Figueras y Wolf.
Juez disidente: Sr. MacLeary.